Dewey, J*
It might perhaps be a sufficient reason for our dismissing this appeal that the refusal of the court of common pleas to grant the motion of the plaintiff to amend his writ was not a legal ground for taking an appeal to this court. Without such amendment, it was clearly a case not cognizable by a justice of the peace, and no appellate jurisdiction existed in the common pleas.
But we think the appeal must be dismissed on more general grounds. The jurisdiction of the court of common pleas was wholly appellate, and unless the court ^before which the action was originally instituted had jurisdiction of the case, the appellate court had none. The case presented was one where the court below had no jurisdiction, the damages demanded exceeding those of the jurisdiction of a justice of the peace. St. 1852, c. 314. No amendment was there made, reducing the damages demanded. Whatever power the court of common pleas might have possessed to amend the proceedings in their own court, any amendment made by them could not affect the case as it existed before the justice of the peace. The case on its face was one in which the court in which it was originally instituted had not jurisdiction at any time while it was pending before them, and this defect could not be obviated by any amendment made in the appellate court. The appeal to this court must therefore be dismissed, and the order of the court of common pleas, dismissing the action, be affirmed with costs to the defendants. Judgment affirmed.

 This and the following cases were argued at Boston, in January 1859, before Shaw, C. J., Dewey, Metcalf, and Bigelow, JJ.